Case 2:20-cv-00088-LGW-BWC Document 16 Filed 12/01/20 Page 1 of 2
 Case 2:20-cv-00088-LGW-BWC Document 16 Filed 12/01/20 Page 2 of 2




a settlement of this matter. Dkt. No. 15. Accordingly, the Court STAYS

this case through January 30, 2021 in order for the parties to consummate

settlement. The parties are ORDERED to file a status report or a

stipulation of dismissal by that date.

     SO ORDERED, this    3d   day of November, 2020.




                                                    ODBEY WOOD, JUDGE
                                         UNITED ST TES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                   2
